OPINION
PER CURIAM.
Frederick Belcher pleaded guilty to cocaine base possession with intent to distribute, in violation of 21 U.S.C. § 841 (2000). Belcher was sentenced to 235 months incarceration and 5 years of supervised release. Belcher’s attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting three claims.
First, Belcher asserts the district court erred in conducting his plea colloquy. Because Belcher did not seek to withdraw his guilty plea in the district court, we review this claim for plain error. United States v. General, 278 F.3d 389, 393 (4th Cir.2002). This claim is meritless. The district court did not err in conducting Belcher’s plea colloquy. Fed.R.Civ.P. 11.
Second, Belcher asserts the district court erred in calculating his sentence. A sentencing court’s factual determinations are reviewed for clear error, while its legal interpretation of the sentencing guidelines is reviewed de novo. United States v. Bartley, 230 F.3d 667, 669 (4th Cir.2000). This claim is meritless. There was no error in Belcher’s sentence. 21 U.S.C. § 841(b)(1)(B) (2000).
Third, Belcher asserts his trial counsel was ineffective. This claim is meritless. The record does not reveal Belcher’s coun*967sel was ineffective, and consequently, Belcher’s claim must be raised in a habeas motion. United States v. Richardson, 195 F.3d 192, 198 (4th Cir.1999); United States v. King, 119 F.3d 290, 295 (4th Cir.1997).
Accordingly, we affirm Belcher’s conviction and sentence. In accordance with Anders, we have reviewed the entire record in this case and find no other meritorious issues for appeal. This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review. If the client requests such a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on the client. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.